Citation Nr: 1740400	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-45 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury. 

2.  Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2010 rating decisions by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record. 

This matter was previously remanded by the Board for further development in February 2015.  In May 2016, the Board remanded the appeal for additional substantive development.  The requested development was undertaken, and the appeal has returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's  residuals of a back injury are not etiologically related to service. 

2.  The Veteran's cervical spine disorder is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements/testimony from the Veteran.  

VA examined the Veteran for back injury residuals and a cervical spine disorder in June 2014, November 2016 and January 2017.   When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board found the June 2014 VA examination for both the back and cervical disorders inadequate.  In a remand directive the Board requested another VA examination for both the back and cervical spine disorders.  The Board finds that the 2016 and 2017 examinations for the back and cervical spine disorders adequate.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Notwithstanding the foregoing, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The available records and medical evidence have been obtained in order to make adequate determinations as to the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board finds the RO has complied with the Remand directives. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service. 38 U.S.C.A. § 1116 ; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976  (2001). Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310. The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability. Allen v. Brown, 7 Vet.App. 439 (1995).

Back injury 

The Veteran contends he hurt his back when he was in service.  In the Veteran's service treatment records there are two records of accidents.  The was a motorcycle accident in March 1984 and in July 1983 (also variously reported as July 1985) a motor vehicle accident. 

As to the first prong of service connection the veteran has a current disability of  back condition.  The examiner in the November 2016 VA examination diagnosed the Veteran with degenerative changes of the lumbar spine, laminectomy and spine fusion, L4-L5.  The examiner in the January VA 2017 examination also diagnosed the Veteran with thoracolumbar degenerative arthritis, intervertebral disc syndrome and spinal stenosis.  The first prong for a claim of service connection has been met. 

As to the second prong the Veteran was involved in two accidents while in service.  In March 1984 the Veteran was involved in a motor cycle accident where he complained about pain in the right hand and knee injury.  In a July 1983 (1985) motor vehicle accident the Veteran complained about his back, left elbow and hand.  The second prong of a claim for service connection has also been met. 

As to the third prong of service connection, service treatment records show that the Veteran was involved in motor accident in July 198 (1985), where he complained of a back injury.  An x-ray was negative.  The June 1981 entry examination and October 1987 separation examination are silent as to a back disorder, as is an October 1985 examinati9n for extension.  The Veteran and family members have provided statement about the Veteran's back condition; however, lay persons are not competent to provide a medical diagnosis or opinion as to etiology in this case.  The examiner in January 2017 noted that there was no post-service documentation of treatment for the back condition until 1996. The examiner also noted that the Veteran was involved in a motor vehicle accident in 2007, which resulted in increased pain or disability.  The examiner opined that the Veteran's thoracolumbar spine (back) conditionis less likely than not related to the Veteran's service, given the lack of documentation between October 1987 and 1996 and the lack of any complaints of back pain on examination in October 1987 and the separation examination of October 1987.  Because all the three prongs of service connection are not met, service connection for the back condition is denied.  Further, there is no evidence of arthritis of the back to a compensable degree within one year of the Veteran's service separation in October 1987.

Cervical spine condition 

The Veteran contends he hurt his neck when he was in service when he was involved in a motor vehicle accident. 

As to the first prong of service connection the Veteran has a current disability of a cervical spine disorder.  The examiner in the November 2016 VA examination diagnosed the Veteran with cervical spine degenerative disc disease, status post anterior fusion, spinal stenosis and foraminal stenosis. The examiner in the January 2017 examination diagnosed the Veteran with cervical spine degenerative arthritis, spinal stenosis and spondylolisthesis.  The first prong of service connection has been met. 

As to the second prong, the Veteran was involved in two accidents in service.  In the March 1994 motorcycle accident, he complained of pain in his right hand and right knee. In the July 1983 (1985) accident, the Veteran complained of thoracic spine injury.  There is no report of the Veteran complaining about his cervical spine condition.  The service treatment records are silent concerning a cervical spine disorder.  The separation exam is also silent about a cervical spine disorder condition.  Thus, the second prong of service connection has not been met.   

As to the third prong of service connection, the January 2017 VA examiner noted that there is no evidence of treatment of a cervical spine disorder until 1996.  The examiner opined that it is less likely than not that the Veteran's cervical spine disorder is related to service.  Because all three prongs of service connection are not met, service connection for a cervical spine disorder is denied.  There is also no evidence of arthritis of the cervical spine to a compensable degree within one year of the Veteran's service separation.


ORDER

Service connection for residuals of a back injury is denied. 

Service connection for a cervical spine disorder is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


